Citation Nr: 0818610	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  94-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling from February 16, 1990, 50 percent disabling from 
November 1, 1992, and 70 percent disabling from March 1, 
1997.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and from March 1975 to March 1979.  His service 
awards include the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted service 
connection and assigned a 30 percent disability evaluation 
from February 16, 1990.  

Temporary total (100 percent) ratings have been in effect 
numerous times since the grant of service connection, to 
reflect periods of hospitalization for psychiatric and 
substantive abuse treatment.  Further, during the appeal 
period, the RO assigned staged, increased ratings for PTSD as 
follows: a 50 percent rating from November 1, 1992; and a 70 
percent from March 1, 1997.  In general, a claimant is 
assumed to be seeking the maximum benefit permitted by law.  
As these rating increases still do not represent the maximum 
benefit (for the periods during which a 100 percent rating 
was not in effect), the appeal as to an increased evaluation 
for PTSD still remains in controversy.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

A Board hearing was scheduled to be held at the RO in 
December 2002.  The veteran failed to appear to testify, and 
did not seek to reschedule the hearing.  

This case was previously remanded for further procedural and 
evidentiary development in June 2003 and February 2006.  That 
development has been completed and the case is now ready for 
final appellate consideration.  


FINDING OF FACT

The veteran is demonstrably unable to obtain or sustain 
substantially gainful employment from the effective date of 
service connection in February 1990.  



CONCLUSION OF LAW

The criteria are met for a 100 percent schedular rating for 
PTSD from the effective date of service connection in 
February 1990.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.7, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that the current appeal arose from the rating 
assigned at the grant of service connection for the veteran's 
PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  The Board will evaluate the level of impairment 
due to the disability throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The criteria for evaluating PTSD were revised on November 7, 
1996, during the pendency of the veteran's appeal.  Thus, the 
Board must consider the criteria that were in effect prior to 
that date, as well as those that became effective on that 
date.  

However, both the criteria that were previously in effect and 
the revised criteria provide that a 100 percent rating should 
be assigned if the veteran is demonstrably unable to obtain 
or retain employment.  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), concerning the old criteria.  

The appeal period in this case extends from the date service 
connection was granted in February 1990 (the date of receipt 
of the veteran's claim for service connection) until the 
present.  Although a 30 percent rating for his PTSD was 
assigned initially, the rating was increased to 50 percent, 
effective in November 1994, and to 70 percent, effective in 
March 1997.  Further, a total disability rating based on 
individual unemployability was granted, effective in 
July 2003.  

The record shows that the veteran was hospitalized at a VA 
facility from January to May 1991 for evaluation and 
treatment of PTSD.  In the summary of that hospitalization, 
the examiner stated that the veteran was unable to work due 
to severe, ongoing PTSD symptoms.  After that hospitalization 
until June 1998, the veteran was hospitalized at VA 
facilities for treatment of his PTSD more than 20 times, up 
to three and a half months each time.  Since 1998, he has 
received ongoing outpatient treatment for his PTSD.  The VA 
treatment and examination records clearly show that the 
veteran has, among other PTSD symptoms, great difficulty 
dealing with people, an explosive temperament, and a history 
of assault.  In fact, one discharge summary indicates that 
the veteran was not accepted in the VA domiciliary program 
upon hospital discharge in January 1998 because of his 
previous history of assault, indicating that VA 
administrative officials, at least, considered him a danger 
to others.  In another incident in July 1997, the veteran was 
hospitalized due to homicidal threats against a family 
member.

More importantly, however, at least 13 VA examiners between 
June 1991 and August 2004 have indicated that the veteran is 
not employable, including two VA compensation examiners - in 
March 1997 and August 2004.  The Board acknowledges that a 
few VA hospitalization summaries noted that the veteran could 
"resume his pre-hospitalization employment status" - which 
was, nevertheless, usually "unemployed."  Significantly, 
though, even most of those summaries provided Global 
Assessment of Functioning (GAF) scores around 50, reflecting 
inability to keep a job.  But the vast majority of VA 
examiners who have commented on the issue throughout the 
appeal period have clearly considered the veteran to be 
unable to sustain employment.  

Thus, considering the fact that, between January 1991 and 
June 1998, the veteran was hospitalized for treatment of his 
PTSD for significant amounts of time, and in light of the 
fact that numerous examiners have considered him to be 
unemployable when he was not hospitalized, the greater weight 
of the medical evidence shows that the veteran has been 
unable to obtain or retain substantially gainful employment 
throughout the appeal period.  

Therefore, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board concludes that the criteria 
for a 100 percent schedular rating have been met throughout 
the appeal period under both the old and the revised rating 
criteria.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The Board finds that, pursuant to the previous remands, the 
veteran has been provided proper notice regarding the 
evidence necessary to substantiate his claim.  Further, VA 
has made reasonable efforts to obtain all pertinent evidence.  
The record does not reflect that any available relevant 
records have not yet been obtained.  During the course of 
this appeal, the veteran has been afforded two VA 
compensation examinations, and VA treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and appeal.  In addition, the 
Board finds that the duty to assist has been fulfilled.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  In light of 
the Board's action in granting the veteran's claim to the 
fullest extent, a detailed discussion of the Board's 
compliance with the notice and duty to assist requirements is 
not necessary.  


ORDER

A 100 percent schedular rating is granted for PTSD from the 
effective date of service connection on February 16, 1990.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


